DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/18/2022.
Regarding applicant’s argument that Discenzo and Sharpe failed to disclose 
Applicant's election with traverse of claims 1-7 and 20 in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that Discenzo and Sharpe failed to disclose a special technical feature of a sensor assembly that comprises a housing that is configured to be attached into a bore provided in a pump.  This is not found persuasive because Sharpe (U.S. Publication No. 20140039805) clearly shows sensor 214 is inside a bore of a pump.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 should depend on claim 16, not claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo et al. (EP 1298511, see attached publication) in view of Smith et al. (U.S. Patent No. 5691707).
Regarding claim 1, Discenzo teaches a sensor assembly configured to perform fault detection in a pump assembly comprising an electric motor and a fluid pump, the sensor assembly comprising: one or more vibration sensing elements (Fig.2a, 37 and 48) and a calculation unit (Fig.2a, 66) arranged outside the housing through a wired or wireless connection, wherein the calculation unit is configured to receive sensor signals from the vibration sensing elements, and the calculation unit is configured to perform calculations and thereby detect motor bearing faults and cavitation on the basis of the sensor signals provided by the one or more vibration sensing elements (Paragraph 33).
Discenzo is silent about a housing configured to be attached into a bore provided in the pump and one or more vibrating sensing elements arranged in the housing.
Smith teaches a housing (Fig.1, 10 “sensing fitting”) configured to be attached into a bore provided in the pump (Column 3, lines 38-55 and column 5, lines 25-32) and one or more vibrating sensing elements arranged in the housing (Column 2, lines 21-34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Discenzo’s vibration sensors in a housing and attach the housing to Discenzo’s pump by a thread because it would make Discenzo’s vibration sensors removable for maintenance or replacement.
Regarding claim 5, the combination of Discenzo and Smith teaches all the features of claim 1 as outlined above, Discenzo further teaches a separate box (Fig.2a, 18) and an electric cable (Fig.2a, cable between vibration sensors 37, 48 and control system 66) wherein: the calculation unit (Fig.2a, 66) is arranged in the separate box; the separate box is arranged outside the pump; and the calculation unit is electrically connected to the vibration sensing element through the electric cable (As shown in Fig.2a).
Regarding claim 6, the combination of Discenzo and Smith teaches all the features of claim 1 as outlined above, Smith further teaches a display unit configured to display one or more of the parameters calculated by the calculation unit (Column 5, lines 12-24).
Regarding claim 7, the combination of Discenzo and Smith teaches all the features of claim 1 as outlined above, Discenzo further teaches wherein the calculations made by the calculation unit in order to detect both motor bearing faults and cavitation are carried out outside the housing (As shown in Fig.2a, control system 66 is away from vibration sensors 37 and 48).
Regarding claim 20, the combination of Discenzo and Smith teaches all the features of claim 1 as outlined above, Discenzo further teaches a separate box (Fig.2a, 18) and an electric cable (Fig.2a, cable between vibration sensors 37, 48 and control system 66) wherein: the calculation unit (Fig.2a, 66) is arranged in the separate box; the separate box is arranged outside the pump; and the calculation unit is electrically connected to the vibration sensing element through the electric cable (As shown in Fig.2a).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Discenzo et al. (EP 1298511, see attached publication) in view of Smith et al. (U.S. Patent No. 5691707) and Mortensen et al. (U.S. Publication No. 20160169239).
Regarding claim 2, the combination of Discenzo and Smith teaches all the features of claim 1 as outlined above, Discenzo further teaches a thermosensitive sensor (Paragraph 10).
Discenzo is silent about the thermosensitive sensor is arranged in the housing, wherein the thermosensitive sensor is arranged to detect the temperature of fluid being pumped by the pump.
Smith teaches the thermosensitive sensor (Fig.1, 34) is arranged in the housing (Fig.1, 10 “sensing fitting”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Discenzo’s temperature sensors in a housing and attach the housing to Discenzo’s pump by a thread because it would make Discenzo’s temperature sensors removable for maintenance or replacement.
The combination of Discenzo and Smith is silent about wherein the thermosensitive sensor is arranged to detect the temperature of fluid being pumped by the pump.
Mortensen teaches wherein the thermosensitive sensor is arranged to detect the temperature of fluid being pumped by the pump (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Discenzo’s temperature sensors to detect temperature of fluid being pumped by Discenzo’s pump because the temperature of fluid could be used to control the pump.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo et al. (EP 1298511, see attached publication) in view of Smith et al. (U.S. Patent No. 5691707) and Hays et al. (U.S. Patent No. 6260004).
Regarding claim 3, the combination of Discenzo and Smith teaches all the features of claim 1 as outlined above, Discenzo further teaches wherein the calculation unit comprises a processing unit configured to receive the sensor signals from the sensing elements, wherein the calculation unit is further configured to process the sensor signals and thereby carry out bearing fault detections by using a frequency analysis, wherein the calculation unit is further configured to carry out cavitation detection by using spectral analysis (Paragraphs 10 and 45) 
The combination of Discenzo and Smith is silent about determine if a spectral level increases in a predefined frequency band.
Hays teaches determine if a spectral level increases in a predefined frequency band (Column 29 lines 16-28).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine if a spectral level increases in a predefined frequency band in Discenzo’s system because it would increase accuracy of Discenzo’s fault detection.
Regarding claim 4, the combination of Discenzo, Smith and Hays teaches all the features of claim 3 as outlined above, the combination of Discenzo, Smith and Hays is silent about wherein the predefined frequency band is within the range 10-20 kHz.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the frequency band within 10-20KHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2855